— In a proceeding to invalidate a petition designating Roy Innis as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of Congress from the 12th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 1, 1986, which, upon a hearing and report of Special Referee William P. Di Maria, confirmed the report of the Special Referee, denied the appli*911cation, and directed that the respondent Board of Elections place the candidate’s name on the appropriate ballot.
Judgment affirmed, without costs or disbursements.
The petitioners’ contentions on this appeal concern matters dehors the record. Since no contention is raised with respect to any alleged error on the face of the record, the judgment must be affirmed. Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.